EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 6		replace “based on the” with “based on a”
Claim 1, line 8		replace “is characterized by” with “comprises”
Claim 1, line 10	replace “an MFR” with “a MFR”
Claim 12, line 3	replace “is characterized by” with “comprises”
Claim 14, line 1	replace “moulded” with “molded”
Claim 15, line 1	replace “moulded” with “molded”
Claim 15, line 2	replace “moulded” with “molded”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-15 are allowed over the closest references cited below.

The present invention is drawn to a polyolefin composition comprising a blend of:  (A) a heterophasic polypropylene composition comprising a propylene homopolymer or a propylene ethylene random copolymer and an elastomeric ethylene propylene rubber, and (B) 5.0 to 30.0 wt % of an ethylene homo or copolymer, based on a weight of the polyolefin composition, wherein the heterophasic polypropylene composition comprises (a1) 75.0 to 95.0 wt % of a crystalline fraction having an ethylene content of up to 4.0 wt % and a MFR of 0.1 to 10 g/10 min and (a2) 5.0 to 25.0 wt % of a soluble fraction having an ethylene content of 10.0 to 70.0 wt % and an intrinsic viscosity of 1.0 to 4.0 dL/g, wherein the crystalline fraction and the soluble fraction are determined in 1,2,4-trichlorobenzene at 40 ºC, and wherein the ethylene homo or copolymer has a density of at least 941 kg/m3 and a melt flow rate MFR21 of 1.0 to 7.5 g/10 min.

Subject of claims is patentably distinct over Lampela et al. (WO 2016/095225) and Wang et al. (US 2017/0137617), cited previously, and over references listed in the accompanying PTO-892.  None of the references teaches claimed polyolefin composition comprising a heterophasic polypropylene composition and an ethylene homo or copolymer has a density of at least 941 kg/m3 and a melt flow rate MFR21 of 1.0 to 7.5 g/10 min.

A notable reference is Liu et al. (GB 2568909) discloses a composition comprising 40-60 wt % of a first heterophasic copolymer (HECO1), 10-25 wt % of a second heterophasic copolymer (HECO2), 5-17 wt % of an ultrahigh molecular weight polyethylene (UHMWPE), and 7-20 wt % of inorganic filler.  The HECO1 is comprised of 50-90 wt % of a propylene homopolymer fraction or propylene copolymer fraction having a MFR of greater than 50 g/10 min and a xylene cold soluble fraction in a range of 25-35 wt %.  The ethylene content of the xylene cold soluble fraction is 32-65 mole %, and the intrinsic viscosity is in a range of 1 to 4.5 dL/g.  The HECO2 is comprised of 60-95 wt % of a propylene homopolymer fraction or propylene copolymer fraction having a MFR of 10 to 60 g/10 min and a xylene cold soluble fraction in a range of 10-24 wt %.  The ethylene content of the xylene cold soluble fraction is 35-55 mole %, and the intrinsic viscosity is 3 and has a MFR21 of less than 2.  Reference does not antedate Applicant’s filing date. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 9, 2022